
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.24


INDEMNIFICATION AGREEMENT

        THIS INDEMNIFICATION AGREEMENT (this "Agreement") is entered into,
effective as of July 23, 2003 between First Community Bancorp, a California
corporation (the "Company"), and                        ("Indemnitee").

        WHEREAS, it is essential to the Company to retain and attract as
directors and officers the most capable persons available;

        WHEREAS, Indemnitee is a director and/or officer of the Company and/or
its subsidiaries;

        WHEREAS, both the Company and Indemnitee recognize the increased risk of
litigation and other claims currently being asserted against directors and
officers of corporations; and

        WHEREAS, in recognition of Indemnitee's need for substantial protection
against personal liability in order to enhance Indemnitee's continued and
effective service to the Company and/or its subsidiaries and in order to induce
Indemnitee to provide services to the Company and/or any of its subsidiaries as
a director or officer, the Company wishes to provide in this Agreement for the
indemnification of, and the advancing of expenses, to Indemnitee to the fullest
extent (whether partial or complete) permitted by law and as set forth in this
Agreement and to, the extent insurance is maintained for the coverage of
Indemnitee, under the Company's directors' and officers' liability policies.

        NOW, THEREFORE, in consideration of the above premises and of
Indemnitee's continuing to serve the Company directly or, at its request, with
another enterprise, and intending to be legally bound hereby, the parties agree
as follows:

        1.     Indemnification.

        (a)   Third Party Proceedings. In the event Indemnitee was or is a party
to or other participant in, or is threatened to be made a party to or other
participant in, a Proceeding (other than an action by or in the right of the
Company to procure a judgment in its favor) by reason of (or arising in part out
of) an Indemnifiable Event, the Company shall indemnify Indemnitee from and
against any and all Expenses, liabilities, losses, judgments, fines, amounts
paid or to be paid in settlement (if such settlement is approved in advance by
the Company, which approval shall not be unreasonably withheld), any interest,
assessments or other charges imposed thereon and any federal, state, local or
foreign taxes imposed as a result of the actual or deemed receipt of any
payments under this Agreement, which are actually and reasonably incurred by
Indemnitee in connection with such Proceeding; provided, that Indemnitee acted
in good faith and in a manner Indemnitee reasonably believed to be in the best
interests of the Company, and, with respect to any criminal action or
proceeding, had no reasonable cause to believe Indemnitee's conduct was
unlawful. The termination of any Proceeding by judgment, order, settlement,
conviction or upon a plea of nolo contendere or its equivalent, shall not, of
itself, create a presumption that (i) Indemnitee did not act in good faith and
in a manner which Indemnitee reasonably believed to be in the best interests of
the Company or (ii) with respect to any criminal action or proceeding,
Indemnitee had reasonable cause to believe that Indemnitee's conduct was
unlawful.

        (b)   Proceedings by or in the Right of the Company. In the event
Indemnitee was or is a party to or other participant in, or is threatened to be
made a party to or other participant in, a Proceeding by or in the right of the
Company or any subsidiary of the Company to procure a judgment in its favor by
reason of (or arising in part out of) an Indemnifiable Event, the Company shall
indemnify Indemnitee from and against any and all Expenses, liabilities, losses,
judgments, fines, and, to the fullest extent permitted by law, amounts paid in
settlement, any interest, assessments or other charges imposed thereon and any
federal, state, local or foreign taxes imposed as a result of the actual or
deemed receipt of any payments under this Agreement, in each case to the extent
actually and reasonably incurred by Indemnitee in connection with the

--------------------------------------------------------------------------------




defense or settlement of such Proceeding if Indemnitee acted in good faith and
in a manner Indemnitee reasonably believed to be in the best interests of the
Company and its shareholders; provided, however, that no indemnification shall
be made in respect of any claim, issue or matter as to which Indemnitee shall
have been adjudged to be liable to the Company in the performance of
Indemnitee's duty to the Company and its shareholders unless and only to the
extent that the court in which such Proceeding is or was pending shall determine
upon application that, in view of all the circumstances of the case, Indemnitee
is fairly and reasonably entitled to indemnity for Expenses and then only to the
extent that the court shall determine.

        2.     Advancement of Expenses; Indemnification Procedure.

        (a)   Advancement of Expenses. The Company shall advance all Expenses
incurred by Indemnitee in connection with the investigation, preparation for,
defense, settlement or appeal of any Proceeding referenced in Section 1(a) or
(b) hereof (but not amounts actually paid in settlement of any such Proceeding).
Indemnitee hereby undertakes to repay such amounts advanced only if, and to the
extent that, it shall ultimately be determined that Indemnitee is not entitled
to be indemnified by the Company as authorized hereby or elsewhere. The advances
to be made hereunder shall be paid by the Company to Indemnitee within ten
(10) days following delivery of a written request therefor by Indemnitee to the
Company and shall be made without regard to Indemnitee's ability to repay the
Expenses and without regard to Indemnitee's ultimate entitlement to
indemnification under the provisions of this Agreement. Advances shall include
any and all reasonable Expenses incurred pursuing an action to enforce this
right of advancement. Indemnitee's obligation to reimburse the Company for
advances shall be unsecured and no interest shall be charged thereon.

        (b)   Notice/Cooperation by Indemnitee. Indemnitee shall give the
Company notice in writing as soon as practicable of any claim made against
Indemnitee for which indemnification will or could be sought under this
Agreement. Notice to the Company shall be directed to the General Counsel of the
Company at the address shown on the signature page of this Agreement (or such
other address as the Company shall designate in writing to Indemnitee pursuant
to Section 15 hereof). Notice shall be deemed received as set forth in
Section 15 hereof. In addition, Indemnitee shall give the Company such
information and cooperation in the defense of any pending, threatened or
completed Proceeding as shall be within Indemnitee's power, except that
Indemnitee shall not be required to give the Company information that is
privileged or confidential as to Indemnitee. The giving of notice required under
this Section 2(b) shall be a condition precedent to Indemnitee's right to be
indemnified under this Agreement if the failure to give such notice materially
prejudices any right, claim or defense available to the Company.

        (c)   Procedure.

          (i)  Any indemnification provided for in Section 1(a) or 1(b) hereof
shall be made no later than sixty (60) days after receipt of the written request
of Indemnitee if, and only if, authorized in the specific case upon a
determination that indemnification of Indemnitee is proper in the circumstances
because Indemnitee has met the applicable standard of conduct set forth in
Section 1(a) or 1(b), as the case may be, by any of the following:

        A.    a majority vote of a quorum of the Board of Directors of the
Company consisting of directors who are not parties to such Proceeding;

        B.    if such a quorum of directors is not obtainable, by independent
legal counsel in a written opinion;

        C.    approval of the shareholders of the Company (as defined in §153 of
the California General Corporation Law (or any similar successor statute)), with
the shares owned by Indemnitee not being entitled to vote thereon; or

2

--------------------------------------------------------------------------------

        D.    the court in which the Proceeding is or was pending upon
application made by the Company or Indemnitee or the attorney or other person
rendering services in connection with the defense thereof, whether or not the
application by Indemnitee, attorney or other person is opposed by the Company.

         (ii)  If a claim under this Agreement, under any statute or under any
provision of the Company's Articles of Incorporation or By-laws providing for
indemnification, is not paid in full by the Company within sixty (60) days after
a written request for payment thereof has first been received by the Company,
Indemnitee may, but need not, within one (1) year after receipt of such written
request by the Company bring an action against the Company to recover the unpaid
amount of the claim and, subject to Section 9 of this Agreement, Indemnitee
shall also be entitled to be paid for the Expenses (including reasonable
attorneys' fees) of bringing such action. It shall be a defense to any such
action (other than an action brought to enforce a claim for Expenses incurred in
connection with any Proceeding in advance of its final disposition) that
Indemnitee has not met the standards of conduct which make it permissible under
applicable law for the Company to indemnify Indemnitee for the amount claimed,
but the burden of proving such defense shall be on the Company, and Indemnitee
shall be entitled to receive interim payments of Expenses pursuant to
Subsection 2(a) unless and until such defense may be finally adjudicated by
court order or judgment from which no further right of appeal exists. It is the
parties' intention that if the Company contests Indemnitee's right to
indemnification, the question of Indemnitee's right to indemnification shall be
for the court to decide on a de novo basis, and neither the failure of the
Company (including its Board of Directors, any committee or subgroup of the
Board of Directors, independent legal counsel or its shareholders) to have made
a determination that indemnification of Indemnitee is proper in the
circumstances because Indemnitee has met the applicable standard of conduct
required by applicable law, nor an actual determination by the Company
(including its Board of Directors, any committee or subgroup of the Board of
Directors, independent legal counsel or its shareholders) that Indemnitee has
not met such applicable standard of conduct, shall create a presumption that
Indemnitee has or has not met the applicable standard of conduct.

        (d)   Notice to Insurers. If, at the time of the receipt of a notice of
a claim pursuant to Section 2(b) hereof, the Company has directors' and
officers' insurance policies in effect, then the Company shall give prompt
notice of the commencement of such Proceeding to the insurers of such policies
in accordance with the procedures set forth in such policies. The Company shall
thereafter take all necessary or desirable action to cause such insurers to pay,
on behalf of Indemnitee, all amounts payable as a result of such Proceeding in
accordance with the terms of such policies.

        (e)   Selection of Counsel. Upon notification of the Company of the
commencement of any Proceeding as to which indemnification will or could be
sought under this Agreement, the Company shall be entitled to assume the defense
of such Proceeding, with counsel approved by Indemnitee, which approval shall
not be unreasonably withheld, upon the delivery to Indemnitee of written notice
of its election so to do. After delivery of such notice, approval of such
counsel by Indemnitee and the retention of such counsel by the Company, the
Company will not be liable to Indemnitee under this Agreement for any fees of
counsel subsequently incurred by Indemnitee with respect to the same Proceeding;
provided, that (i)  Indemnitee shall have the right to employ his or her counsel
in any such Proceeding at Indemnitee's expense; and (ii) if (A) the employment
of counsel by Indemnitee has been previously authorized by the Company,
(B) Indemnitee shall have reasonably concluded that there may be a conflict of
interest between the Company and Indemnitee in the conduct of any such defense
or (C) the Company shall not within sixty (60) days, in fact, have employed
counsel to assume the defense of such Proceeding, then the

3

--------------------------------------------------------------------------------




Expenses of Indemnitee's counsel shall be at the expense of the Company. In the
event separate counsel is retained by an Indemnitee pursuant to this
Section 2(e), the Company shall cooperate with Indemnitee with respect to the
defense of the Proceeding, including making documents, witnesses and other
reasonable information related to the defense available to Indemnitee and such
separate counsel pursuant to joint-defense agreements or confidentiality
agreements, as appropriate. The Company shall not be entitled to assume the
defense of any Proceeding brought by or on behalf of the Company or as to which
Indemnitee shall have made the determination provided for in (ii)(B) above.

        (f)    Settlement of Claims. The Company shall not be liable to
indemnify Indemnitee under this Agreement or otherwise for any amounts paid in
settlement of any Proceeding effected without the Company's written consent. The
Company shall not settle any Proceeding (in whole or in part) in any manner
which would impose any Expense, judgment, fine, penalty or limitation on
Indemnitee without Indemnitee's prior written consent. Neither the Company nor
Indemnitee will unreasonably withhold their consent to any proposed settlement.
The Company shall not be liable to indemnify Indemnitee under this Agreement
with regard to any judicial award if the Company was not given a reasonable and
timely opportunity, at its expense, to participate in the defense of such
action; provided, however, that the Company's liability hereunder shall not be
excused if participation in the Proceeding by the Company was barred by this
Agreement.

        3.     Additional Indemnification Rights; Nonexclusivity.

        (a)   Scope. Notwithstanding any other provision of this Agreement, the
Company hereby agrees to indemnify Indemnitee to the fullest extent permitted by
law, notwithstanding that such indemnification is not specifically authorized by
the other provisions of this Agreement, the Company's Articles of Incorporation,
the Company's By-laws or by any statute. In the event of any change, after the
date of this Agreement, in any applicable law, statute or rule (including any
judicial decision) which expands the right of a California corporation to
indemnify a member of its board of directors or an officer thereof, such changes
shall be, ipso facto, within the purview of Indemnitee's rights and the
Company's obligations under this Agreement. In the event of any change in any
applicable law, statute or rule (including any judicial decision) which narrows
the right of a California corporation to indemnify a member of its board of
directors or an officer thereof, such changes, to the extent not otherwise
required by such law, statute or rule to be applied to this Agreement, shall
have no effect on this Agreement or the parties' rights and obligations
hereunder.

        (b)   Nonexclusivity. The indemnification and advancement of Expenses
provided by this Agreement shall not be deemed exclusive of any rights to which
Indemnitee may be entitled under the Company's Articles of Incorporation, the
Company's By-laws, any agreement, any vote of shareholders or disinterested
directors, the California General Corporation Law or otherwise, both as to
action taken in Indemnitee's official capacity and as to action taken in another
capacity while holding such office. The indemnification and advancement of
Expenses provided under this Agreement shall continue as to Indemnitee for any
action taken or not taken while serving in an indemnified capacity even though
Indemnitee may have ceased to serve in such capacity at the time of any
Proceeding.

        4.     Partial Indemnification. If Indemnitee is entitled under any
provision of this Agreement or otherwise to indemnification by the Company for
some or a portion of the Expenses, judgments, fines or penalties actually or
reasonably incurred by him in the investigation, preparation for, defense,
appeal or settlement of any Proceeding, but not, however, for the total amount
thereof, the Company shall nevertheless indemnify Indemnitee for the portion of
such Expenses, judgments, fines or penalties to which Indemnitee is entitled.

4

--------------------------------------------------------------------------------

        5.     Mandatory Indemnification. Notwithstanding any other provision of
this Agreement, to the extent that Indemnitee has been successful on the merits
in defense of any Proceeding relating in whole or in part to an Indemnifiable
Event or in defense of any claim, issue or matter therein, Indemnitee shall be
indemnified against all Expenses actually and reasonably incurred by Indemnitee
in connection therewith.

        6.     Mutual Acknowledgment. Both the Company and Indemnitee
acknowledge that in certain instances, applicable law or public policy may
prohibit the Company from indemnifying its directors and officers, and/or the
directors and officers of any of its subsidiaries under this Agreement or
otherwise. Indemnitee understands and acknowledges that the Company has
undertaken or may be required in the future to undertake with the Securities and
Exchange Commission to submit the question of indemnification to a court in
certain circumstances for a determination of the Company's right under public
policy to indemnify Indemnitee.

        7.     Directors' and Officers' Liability Insurance. The Company shall,
from time to time, make the good faith determination whether or not it is
practicable for the Company to obtain and maintain a policy or policies of
insurance with reputable insurance companies providing the officers and
directors of the Company and/or its subsidiaries with coverage for losses from
wrongful acts or to ensure the Company's performance of its indemnification
obligations under this Agreement. Among other considerations, the Company will
weigh the costs of obtaining such insurance coverage against the protection
afforded by such coverage. In all policies of directors' and officers' liability
insurance, Indemnitee shall be named as an insured in such a manner as to
provide Indemnitee the same rights and benefits as are accorded to the most
favorably insured of the Company's and/or its subsidiaries' directors, if
Indemnitee is a director, or of the Company's and/or its subsidiaries' officers,
if Indemnitee is not a director of the Company but is an officer thereof.
Notwithstanding the foregoing, the Company shall have no obligation to obtain or
maintain such insurance if the Company determines in good faith that such
insurance is not reasonably available, if the premium costs for such insurance
are disproportionate to the amount of coverage provided, if the coverage
provided by such insurance is limited by exclusions so as to provide an
insufficient benefit or if Indemnitee is covered by similar insurance maintained
by a subsidiary or parent of the Company.

        8.     Severability. Nothing in this Agreement is intended to require or
shall be construed as requiring the Company to do or fail to do any act in
violation of applicable law. The Company's inability, pursuant to court order,
to perform its obligations under this Agreement shall not constitute a breach of
this Agreement. The provisions of this Agreement shall be severable as provided
in this Section 8. If this Agreement or any portion hereof shall be invalidated
on any ground by any court of competent jurisdiction, then the Company shall
nevertheless indemnify Indemnitee to the fullest extent permitted by any
applicable portion of this Agreement that shall not have been invalidated, and
the balance of this Agreement not so invalidated shall be enforceable in
accordance with its terms.

        9.     Exceptions. Any other provision herein to the contrary
notwithstanding, the Company shall not be obligated pursuant to the terms of
this Agreement:

        (a)   Excluded Acts. To indemnify Indemnitee for any acts or omissions
or transactions from which a director or officer may not be relieved of
liability under applicable law (including, without limitation, the California
General Corporation Law and the Federal banking laws); or

        (b)   Claims Initiated by Indemnitee. To indemnify or advance Expenses
to Indemnitee with respect to Proceedings or claims initiated or brought
voluntarily by Indemnitee and not by way of defense, except with respect to
Proceedings brought to establish or enforce a right to indemnification or
advancement of Expenses under this Agreement or any other statute or law or
otherwise as required under §317 of the California General Corporation Law (or
any similar successor statute), but such indemnification or advancement of
Expenses may be provided by the

5

--------------------------------------------------------------------------------




Company in specific cases if the Board of Directors of the Company has approved
the initiation or bringing of such suit; or

        (c)   Lack of Good Faith. To indemnify Indemnitee for any Expenses
incurred by Indemnitee with respect to any Proceeding instituted by Indemnitee
to enforce or interpret this Agreement, if a court of competent jurisdiction
determines that each of the material assertions made by Indemnitee in such
Proceeding was not made in good faith or was frivolous; or

        (d)   Claims Under Section 16(b). To indemnify Indemnitee for Expenses
and the payment of profits arising from the purchase and sale, or the sale and
purchase, by Indemnitee of securities in violation of Section 16(b) of the
Securities Exchange Act of 1934, as amended, or any similar successor statute.

        10.   Effectiveness of Agreement. This Agreement shall be effective as
of the date set forth on the first page and may apply to acts or omissions of
Indemnitee which occurred prior to such date if Indemnitee was an officer,
director, employee or agent of the Company and/or any of its subsidiaries, or
was serving at the request of the Company as director, officer, employee or
agent of any other foreign or domestic corporation, partnership, joint venture,
trust or other enterprise, at the time such act or omission occurred.

        11.   Construction of Certain Phrases. For purposes of this Agreement,
references to:

        (a)   the "Company" shall include, in addition to the resulting
corporation, any constituent corporation (including any constituent of a
constituent) absorbed in a consolidation or merger which, if its separate
existence had continued, would have had power and authority to indemnify its
directors, officers, employees or agents, so that if Indemnitee is or was a
director, officer, employee or agent of such constituent corporation, or is or
was serving at the request of such constituent corporation as a director,
officer, employee or agent of any other foreign or domestic corporation,
partnership, joint venture, trust or other enterprise, Indemnitee shall stand in
the same position under the provisions of this Agreement with respect to the
resulting or surviving corporation as Indemnitee would have with respect to such
constituent corporation if its separate existence had continued.

        (b)   "other enterprise" shall include employee benefit plans;
references to "fines" shall include any excise taxes or penalties assessed on
Indemnitee with respect to an employee benefit plan; and references to "serving
at the request of the Company" shall include any service as a director, officer,
employee or agent of the Company and/or any of it subsidiaries which imposes
duties on, or involves services by, such person with respect to an employee
benefit plan, its participants or the beneficiaries thereof.

        (c)   "Expense" or "Expenses" shall mean any expense, including without
limitation, all reasonable attorneys' fees, retainers, court costs, transcript
costs, fees and expenses of experts (including accountants and other advisors),
witness fees, travel expenses, duplicating costs, printing and binding costs,
telephone charges, postage, delivery service fees, filing fees and all other
disbursements or expenses of the type typically paid or incurred in connection
with prosecuting, defending, preparing to prosecute or defend, investigating,
being or preparing to be a witness in, or otherwise participating in, a
Proceeding relating to an Indemnifiable Event, and any expenses of establishing
a right to indemnification or advancement of Expenses under this Agreement.
Expenses shall also include Expenses incurred in connection with any appeal
resulting from any Proceeding, including without limitation the premium,
security for and other costs relating to any cost bond, supersedeas bond or
other appeal bond or its equivalent. Expenses, however, shall not include
amounts paid in settlement by Indemnitee or the amount of judgments or fines
against Indemnitee.

6

--------------------------------------------------------------------------------

        (d)   "Indemnifiable Event" shall mean any event or occurrence that
takes place either prior to or after the execution of this Agreement, related to
the fact that Indemnitee is or was a director or officer of the Company and/or
its subsidiaries, or by reason of any action taken by him or of any inaction on
his part while acting as director or officer of the Company and/or its
subsidiaries, or by reason of the fact that he is or was serving at the request
of the Company as a director, officer, employee or agent of any other foreign or
domestic corporation, partnership, joint venture, trust or other enterprise, in
each case whether or not serving in such capacity at the time any liability or
Expense is incurred for which indemnification, reimbursement or advancement of
Expenses can be provided under this Agreement.

        (e)   "Proceeding" shall include any threatened, pending or completed
action, suit, arbitration, alternate dispute resolution mechanism,
investigation, inquiry, administrative or legislative hearing or any other
actual, threatened or completed proceeding, including any and all appeals,
whether of a civil, criminal, administrative, investigative or other nature, and
in each case whether or not commenced prior to the date of this Agreement, that
relates to an Indemnifiable Event.

        12.   Counterparts. This Agreement may be executed in one or more
counterparts (including by facsimile transmission), each of which shall
constitute an original.

        13.   Successors and Assigns.

        (a)   This Agreement shall be binding upon the Company and its
successors and assigns, and shall inure to the benefit of Indemnitee and
Indemnitee's estate, heirs, legal representatives and assigns.

        (b)   If Indemnitee is deceased and is entitled to indemnification under
any provision of this Agreement, the Company shall indemnify Indemnitee's estate
and his or her spouse, heirs, administrators and executors against and shall
assume all of the Expenses, judgments, penalties and fines actually and
reasonably incurred by or for Indemnitee or his or her estate, in connection
with the investigation, defense, settlement or appeal of any such Proceeding;
provided, however, that when requested in writing by the spouse of Indemnitee
and/or the heirs, executors or administrators of Indemnitee's estate, the
Company shall provide appropriate evidence of the agreement set forth herein to
indemnify Indemnitee against, and to itself assume, such costs, liabilities and
Expenses.

        14.   Attorneys' Fees. In the event that any action is instituted by
Indemnitee under this Agreement to enforce or interpret any of the terms hereof,
Indemnitee shall be entitled to be paid all Expenses, including reasonable
attorneys' fees, incurred by Indemnitee with respect to such action, unless as a
part of such action, a court of competent jurisdiction determines that each of
the material assertions made by Indemnitee as a basis for such action were not
made in good faith or were frivolous. In the event of an action instituted by or
in the name of the Company under this Agreement or to enforce or interpret any
of the terms of this Agreement, Indemnitee shall be entitled to be paid all
Expenses, including reasonable attorneys' fees, incurred by Indemnitee in
defense of such action (including with respect to Indemnitee's counterclaims and
cross-claims made in such action), unless as a part of such action a court of
competent jurisdiction determines that each of Indemnitee's material defenses to
such action were made in bad faith or were frivolous.

        15.   Notice. All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed duly given (i) if
delivered by hand and receipted for by the party addressee, on the date of such
receipt, or (ii) if mailed by domestic certified or registered mail, postage
prepaid, on the third (3rd) business day after the date postmarked. Addresses
for notice to either party are as shown on the signature page of this Agreement
or as subsequently modified by written notice given pursuant to this Section 15.

7

--------------------------------------------------------------------------------


        16.   Consent to Jurisdiction. The Company and Indemnitee each hereby
irrevocably consent to the jurisdiction of the courts of the State of California
for all purposes in connection with any Proceeding which arises out of or
relates to this Agreement and agree that any action instituted under this
Agreement shall be brought only in the state courts of the State of California.

        17.   Choice of Law. This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of California applicable
to contracts made and to be performed in such State without giving effect to the
principles of conflicts of laws.

        18.   Subrogation. In the event of any payment under this Agreement, the
Company shall be subrogated to the extent of such payment to all of the rights
of recovery of Indemnitee, who shall execute all documents required and shall do
all acts that may be necessary to secure such rights and to enable the Company
to effectively bring suit to enforce such rights.

        19.   Parties in Interest. Nothing in this Agreement, whether express or
implied, is intended to confer any rights or remedies under or by reason of this
Agreement to any persons other than the parties to it and their respective
successors and assigns (including an estate of Indemnitee), nor is anything in
this Agreement intended to relieve or discharge the obligation or liability of
any third persons to any party hereto. Furthermore, no provision of this
Agreement shall give any third persons any right of subrogation or action
against any party hereto.

        20.   Continuation of Indemnification. All agreements and obligations of
the Company contained herein shall continue during the period that Indemnitee is
a director or officer of the Company and shall continue thereafter so long as
Indemnitee shall be subject to any possible claim or threatened, pending or
completed Proceeding by reason of the fact that Indemnitee was serving in the
capacity referred to herein.

        21.   Indemnification by One or More Subsidiaries. If at any time during
the application of this Agreement, Indemnitee is also party to a separate
indemnity agreement between the Indemnitee and one or more of the Company's
subsidiaries, then Indemnitee specifically agrees that all demands and claims
for indemnification by Indemnitee shall first be presented to, and either paid
or rejected, in whole or in part, by, the appropriate subsidiary or subsidiaries
of the Company, and that the indemnification contained in this Agreement shall
apply only to the extent that one or more of the subsidiaries for any reason
refuses or fails to fully indemnify Indemnitee under the terms of such
subsidiary's indemnity agreement, or is prohibited by any policy, statute or
regulation.

        22.   Entire Agreement. Except as provided in Sections 3 and 21 hereof,
this Agreement represents and contains the entire agreement and understanding
between and among the parties, and all previous statements or understandings,
whether express or implied, oral or written, relating to the subject matter
hereof are fully and completely extinguished and superseded by this Agreement.

        23.   Amendment and Termination. No amendment, modification, termination
or cancellation of this Agreement shall be effective unless in writing signed by
both parties hereto.

        24.   No Duplication of Payments. The Company shall not be liable under
this Agreement to make any payment in connection with any claim made against
Indemnitee to the extent that Indemnitee has otherwise received payment (under
any insurance policy, bylaw or otherwise) of the amounts otherwise indemnifiable
under this Agreement.

8

--------------------------------------------------------------------------------


        IN WITNESS WHEREOF, the parties hereto have duly executed and delivered
this Agreement as of the date specified above.


 
 
FIRST COMMUNITY BANCORP
 
 
6110 El Tordo, P.O. Box 2388
Rancho Santa Fe, CA 92067
 
 
By
 


--------------------------------------------------------------------------------

        Name:   Michael L. Thompson         Title:   Executive Vice President
and
Director, Human Resources
AGREED TO AND ACCEPTED:
 
 
 
 
 
 
INDEMNITEE:
 
 
 
 
 
 
6110 El Tordo, P.O. Box 2388
Rancho Santa Fe, CA 92067
 
 
 
 
 
 


--------------------------------------------------------------------------------

Name:
 
 
 
 
 
 

9

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.24

